                 Case 2:20-cv-01606-BJR Document 34 Filed 01/06/21 Page 1 of 5




 1                                                                  The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                    NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                         SUPPLEMENTAL DECLARATION OF
20   Nevada Limited Liability Company,                    KATHERINE PAULSON IN SUPPORT
21                                                        OF DEFENDANTS’ MOTION TO
22                       Plaintiffs,                      DISMISS
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                       Defendants.
32
33
34
35
36          Katherine Paulson declares as follows:
37          1.       I am over the age of 18 and am named as a defendant in this action. I make this
38
39   declaration based on personal knowledge.
40
41          2.       I understand that Plaintiffs’ lawsuit against me is based in part on videos I made
42
43   during which I discussed facts regarding Tati’s and James’ lives before they became famous.
44   That information included facts from public records regarding James’ life in North Carolina,
45


     SUPPLEMENTAL DECLARATION OF KATHERINE                           G O R DO N     600 University Street
     PAULSON IN SUPPORT OF DEFENDANTS’ MOTION TO                       T IL DE N    Suite 2915
     DISMISS - 1                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
                 Case 2:20-cv-01606-BJR Document 34 Filed 01/06/21 Page 2 of 5




 1   South Carolina, Nevada, California, and Hawaii. It also included facts from public records
 2
 3   regarding Tati’s life in Washington before she moved to Los Angeles.
 4
            3.       I understand Plaintiffs now contend I used “Washington sources” to obtain
 5
 6   information related to Tati’s time in Washington and Tati’s Washington relatives. This is not
 7
 8   true. In the context of media and reporting, I understand the word “sources” to refer to persons
 9
10   who provide information relevant to the story. To my knowledge I had had contact whatsoever
11
     with any Washington resident in connection with developing or posting these stories. Nor did I
12
13   travel to Washington or access any Washington records database. Instead, while in my
14
15   Minnesota home, I obtained the electronic images of the relevant historical Washington records
16
17   regarding James and Tati from two websites: Ancestry.com and MyLife.com. I was not
18
     specifically looking for “Washington” records or records from any particular state. Rather, I
19
20   wanted to find whatever information I could, regardless of what state the information originally
21
22   came from. It is my understanding that both of these websites are accessible globally and include
23
24   information and records at least from all over the United States. In using these websites, I viewed
25   electronic copies of the relevant records from numerous states, including North Carolina, South
26
27   Carolina, Nevada, California, Hawaii, and Washington. The document images were on the
28
29   website itself – to my knowledge they do not “link” to local websites in the various states where
30
31   the originals of the records are stored.
32          4.       In response to Plaintiffs’ statement that YouTube channel operators can get data
33
34   on where their subscribers live, I researched that matter and discovered that, during the period
35
36   relevant to this lawsuit (May 2019 through October 2020), only .07% of my subscribers live in
37
38   Washington.
39          5.       I have never directed by content at Washington State or done anything to develop
40
41   or appeal to a Washington audience. My content is targeted at a global audience. In fact,
42
43   approximately 40% of my viewers are from outside the United States.
44
45


     SUPPLEMENTAL DECLARATION OF KATHERINE                          G O R DO N     600 University Street
     PAULSON IN SUPPORT OF DEFENDANTS’ MOTION TO                      T IL DE N    Suite 2915
     DISMISS - 2                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
                 Case 2:20-cv-01606-BJR Document 34 Filed 01/06/21 Page 3 of 5




 1          6.       Prior to this lawsuit being filed, I had been in contact over social media with Lori
 2
 3   Ann Barnhart on a few occasions. I did not know Ms. Barnhart was a resident of Washington. I
 4
     am unaware of the state of residence of most of my subscribers and viewers, because that
 5
 6   information is not important to me or my business. When I referred to Ms. Barnhart as my “best
 7
 8   friend,” it was not meant literally or even seriously. It was a lighthearted comment on the fact
 9
10   that she had been a critic of mine and had turned into a supporter. I meant it as hyperbole, and I
11
     believe the context makes that obvious to any reasonable person. I have had very limited
12
13   interactions with Ms. Barnhart, do not know her well, and do not consider her to be a friend at
14
15   all, let alone my “best friend.”
16
17          7.        After Plaintiffs filed a declaration from Kim Fulmer, exposing irrelevant
18
     personal details about Lori Ann Barnhart, Ms. Barnhart sent me several messages during a “Live
19
20   Stream” I held on December 29, 2020. Because she was not a subscriber to my channel, she paid
21
22   a small amount of money to send those messages, a total of approximately $25 I believe.
23
24          8.       I understand that Plaintiffs argue I “knew” that viewers of my channel were
25   Washington residents, and that they have identified a total of three very short “chat” messages
26
27   sent to me during my video broadcasts from people who identified that they were from
28
29   “Washington” or “Seattle.” Plaintiffs do not even suggest those videos are related in any way to
30
31   this lawsuit. I receive hundreds of comments and chat messages during each one of my video
32   broadcasts. I do not keep track of where each particular chat or comment comes from, nor can I
33
34   recall when I acknowledged one person as a “Washingtonian,” out of the thousands of comments
35
36   and chat messages I receive in a month.
37
38
39            [Remainder of this page intentionally left blank. Signature page to follow.]
40
41
42
43
44
45


     SUPPLEMENTAL DECLARATION OF KATHERINE                            G O R DO N     600 University Street
     PAULSON IN SUPPORT OF DEFENDANTS’ MOTION TO                        T IL DE N    Suite 2915
     DISMISS - 3                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
               Case 2:20-cv-01606-BJR Document 34 Filed 01/06/21 Page 4 of 5




 1           I declare pursuant to the laws of perjury of the United States of America that the
 2
 3   foregoing is true and correct.
 4
 5
 6          DATED this 6th day of January, 2021 at Hanover, Minnesota.
 7
 8
 9
10                                                Katherine Paulson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     SUPPLEMENTAL DECLARATION OF KATHERINE                          G O R DO N     600 University Street
     PAULSON IN SUPPORT OF DEFENDANTS’ MOTION TO                      T IL DE N    Suite 2915
     DISMISS - 4                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
Case 2:20-cv-01606-BJR Document 34 Filed 01/06/21 Page 5 of 5
